Citation Nr: 1110294	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-21 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for service-connected residuals of a left eye injury to include blindness, discomfort and exotropia.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

James Alsup, Counsel



INTRODUCTION

The Veteran served on active duty from September 1957 to October 1961.  

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

Procedural history

The Veteran was granted service connection for a left eye disorder in a January 1962 rating decision which evaluated the disability as 30 percent disabling and the Veteran's disability has been rated as 30 percent disabling since.  In May 2006, the Veteran sought an increased disability rating.  His claim was denied in the November 2006 rating decision.  The Veteran disagreed and perfected an appeal.

In an April 2009 decision, the Board remanded the Veteran's claim for further evidentiary development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for remand

The Board's April 2009 remand required Veterans Benefits Administration (VBA) to provide the Veteran with an examination by an ophthalmologist.  The record shows that the VA provided the Veteran with a July 2009 examination by an optometrist.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (the Court) held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.  The Board observes that although VBA is required to comply with remand orders, it is substantial compliance, not absolute compliance that is required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination "more that substantially complied with the Board's remand order").

In this case, the Board's remand states, in pertinent part, that VBA "should" provide the Veteran with an examination by an "ophthalmologist."  The Board notes that the word "should" is defined as a variant of 'shall' and is "used to express duty or obligation."  See Webster's New College Dictionary, Third Edition (2008) at page 1046.  Thus, the Board finds that VBA must provide the Veteran with an examination by an ophthalmologist in order to substantially comply with the April 2009 remand order.

The Board also notes that the remand requested that the examiner provide a description of the Veteran's left eye disability in full detail.  The July 2009 examination report describes that the Veteran's service-connected left eye has "retained metal fragments in the L (left) cornea which may be causing occasional pain and irritation as the [they] work their way to the surface and erode through over time."  In addition, the examiner described how the Veteran's service-connected left eye is cosmetically abnormal with a sensory exotropia causing the eye to drift out temporally (sic), given the appearance of a "lazy eye.""  The Veteran has stated on several occasions that the exotropia is embarrassing to him and he considers it a serious cosmetic defect.  See January 2011 Veteran's Informal Brief.  

The rating criteria for eye disabilities changed effective December 10, 2008.  See 73 Fed. Reg. 66,554 (Nov. 10, 2008).  As noted, the Veteran's current claim was filed in May 2006 and thus, the old rating criteria apply at least to the effective date of the new criteria.  The old rating criteria include 38 C.F.R. § 4.80 (2007) which states that "combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision."  The Board observes that the new disability rating criteria do not include a section with similar language.  Thus, it is critical that the rating official of the Veteran's service-connected eye disability evaluates the disability for all aspects of the disability, including any cosmetic defect.  The July 2009 examiner's description does not provide sufficient detail to allow a rating official to determine the nature and the degree of the exotropia and determine whether it is sufficient to be considered a 'serious cosmetic defect.'  

Accordingly, the case is REMANDED for the following action:

1.  VBA shall contact the Veteran in writing and determine whether the Veteran has obtained treatment for his service-connected left eye since the July 2009 VA examination.  The Veteran shall also be informed that he may submit photographs of his disability and letters or statements from individuals who know of the effect of his disability on the Veteran in social or other settings in support of his claim.  Any records identified by the Veteran shall be obtained and associated with the Veteran's VA claims folder.

2.  VBA shall provide the Veteran with an examination by a VA ophthalmologist who shall review the Veteran's VA claims folder prior to examining the Veteran.  The examiner shall provide a detailed description of the nature and extent of the Veteran's service-connected left eye disability, to include, but not limited to, any cosmetic defect such as, for example, exotropia, discoloration or pain.  If exotropia is manifested, the examiner shall, if practicable, describe the extent to which it is manifested; that is, how the left eye moves or not in relation to the right eye and the degree to which the left eye appears to be out of sync with the right eye and to what degree the exotropia is observable.  The examiner's written narrative report shall be associated with the Veteran's VA claims folder.

3.  After completion of the foregoing and any further development deemed necessary, VBA shall readjudicate the Veteran's claim for a disability rating in excess of 30 percent for service-connected residuals of a left eye injury to include blindness, pain and exotropia.  If the benefit sought on appeal remains denied, VBA should provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

